Cockrell, J.
Upon the return of the mandate of this court upon the former hearing of this case, subnomine Armour Fertilizer Works v. Parish Vegetable & Fruit Co., 63 Fla. 64, 58 South. Rep. 231, a judgment was entered denying the motion to quash the execution issued against Henry L. Coe, as a stockholder of the Vegetable Company, which had no assets whereon to levy. To this judgment Coe prosecutes his writ of error.
Coe does not claim that he was in fact a stockholder, nor that there remains no balance due upon his stock, nor seek to interpose any of the defenses pointed out as open to him upon the former hearing, but stands boldly *90on his attack upon the constitutionality of the act and by a proceeding unknown to our practice. There does not appear to have been any forceable seizure of any property of the said Coe, other than the formal levy upon realty, which does not interfere with the owner’s possession.
The statute presents many difficulties, that may arise as to others not similarly situated, and may as such be beyond the power of the legislature; but the party now before this Court has not brought himself within the class who may justly complain, and the judgment as to him, upon the authority of our former holding, is, therefore, affirmed.
Shackleford, C. J., and Taylor, Hocker and Whitfield, JJ.,. concur.